                         Case 6:20-cv-01073-ADA Document 2 Filed 11/20/20 Page 1 of 1
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                      Western District of Texas                               on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      6:20-cv-01073                        11/20/2020                                         Western District of Texas
PLAINTIFF                                                                    DEFENDANT
 GREATGIGZ SOLUTIONS, LLC,                                                     POSTMATES, INC., SUBWAY SANDWICH SHOPS
                                                                               INC., SUBWAY SUBS, INC., FRANCHISE WORLD
                                                                               HEADQUARTERS, LLC d/b/a SUBWAY RESTAURANTs

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US6662194                                12/9/2003                   GreatGigz Solutions, LLC

2 US7490086                                2/10/2009                   GreatGigz Solutions, LLC

3 US9760864                                9/12/2017                   GreatGigz Solutions, LLC

4 US10096000                               10/9/2018                   GreatGigz Solutions, LLC

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
